Citation Nr: 1102287	
Decision Date: 01/20/11    Archive Date: 01/26/11

DOCKET NO.  08-33 719	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for a left 
knee disorder and, if so, entitlement to service connection for 
such disorder. 

2.  Entitlement to service connection for a right leg or knee 
disorder, to include as secondary to a left knee disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to April 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts.  

The Veteran testified before a Decision Review Officer (DRO) at 
the RO in May 2008.  He also testified before the undersigned 
Veterans Law Judge at a hearing at the RO in November 2010.  A 
transcript from each of these hearings has been associated with 
the claims file.  At the November 2010 hearing, the Veteran 
submitted additional evidence.  As he also submitted a waiver of 
review of such evidence by the agency of original jurisdiction 
(AOJ) at that time, the Board may properly consider this 
evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c) (2010).

As discussed below, the Board finds that new and material 
evidence has been received sufficient to reopen the previously 
denied service connection claim for a left knee disorder.  
However, further development is necessary as to the issue of 
whether service connection is warranted for such disorder, or the 
merits of the claim, as well as the issue of service connection 
for a right leg or knee disorder.

Accordingly, the issues of entitlement to service connection for 
a left knee disorder and service connection for a right leg or 
knee disorder are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  The Veteran's service connection claim for a left knee 
disorder was initially denied in a May 1971 rating decision, he 
was notified of such denial and his appellate rights in May 1971, 
and he did not file a timely appeal.

2.  Evidence received since the last final denial is not 
cumulative or redundant of the evidence of record at that time 
and, when presumed credible, raises a reasonable possibility of 
substantiating the service connection claim for a left knee 
disorder.


CONCLUSION OF LAW

The May 1971 denial of service connection for a left knee 
disorder was final, and new and material evidence has been 
received sufficient to reopen the previously denied claim.  38 
U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) (West 2002)]; 38 
C.F.R. §§ 3.104, 19.118, 19.153 (1971) [38 C.F.R. §§ 3.104, 
20.302, 20.1103 (2010)]. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision herein to reopen the previously denied 
service connection claim for a left knee disorder is completely 
favorable, no further action is required to comply with Veterans 
Claims Assistance Act of 2000 (VCAA) and implementing regulations 
in this regard.  

Service connection for a left knee disorder was initially denied 
in a May 1971 rating decision, based on a determination that 
there was no current disability.  As the Veteran was notified of 
this adverse determination and did not appeal, the decision 
became final.  38 U.S.C. § 4005(c) (1970) [38 U.S.C.A. § 7105(c) 
(West 2002)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1971) [38 
C.F.R. §§ 3.104, 20.302, 20.1103 (2010)].  The Veteran applied to 
reopen this claim in July 2006.  

A threshold consideration in any case concerning a previously 
denied claim is whether new and material evidence has been 
received sufficient to reopen such claim.  38 U.S.C.A. § 5108; 
see also Wakeford v. Brown, 8 Vet. App. 237, 239-40 (1995).  For 
claims to reopen that are received on or after August 29, 2001, 
new evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and it must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  For the purpose of determining 
whether new and material evidence has been received, all evidence 
is presumed credible.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992). 

Evidence received since the last final denial of the Veteran's 
claim includes VA and private medical evidence of a current left 
knee disability, the Veteran's description of the circumstances 
of his initial injury and continuous symptoms since service, and 
a private opinion linking the Veteran's current disability to the 
in-service injury.  See, e.g., December 2005 private record; July 
2008 QTC examination report; November 2010 hearing transcript.  
This evidence is both new and material, as it relates to the 
existence of a chronic disability that may be related to service, 
and it raises a reasonable probability of substantiating the 
Veteran's claim when presumed credible.  As such, the service 
connection claim for a left knee disorder is reopened.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a). 


ORDER

New and material evidence having been received, the previously 
denied claim for a left knee disorder is reopened.




REMAND

The Veteran asserts that his current left knee disability is the 
result of an accident during service in November 1968, in which 
he was struck from behind by an automobile while walking along a 
road in Germany, resulting in several injuries, including to his 
left knee.  The Veteran further asserts that his current right 
leg or knee disorder is secondary to his left knee disability 
because he has favored, or put more weight on, the right leg over 
the years due to pain in the left knee.  See, e.g., May 2008 DRO 
hearing transcript; November 2010 Board hearing transcript.  

Further development is necessary as to each of these claims.  
Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record, so that the Veteran is afforded every 
possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159.

Specifically, the AOJ only adjudicated the issue of service 
connection for a right knee disorder as directly related to 
service, and the Veteran has not been notified of the 
requirements to substantiate a claim on a secondary basis.  In 
this regard, service connection may be granted on a secondary 
basis for a disability that is proximately caused by or 
proximately aggravated by a service-connected disease or injury.  
See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-49 
(1995) (en banc).  Accordingly, the Veteran must be issued a 
VCAA-compliant notice as to the requirements to substantiate such 
a claim upon remand. 

Additionally, it appears that pertinent VA and private records 
remain outstanding.  In particular, the Veteran has reported 
having three arthroscopies or scopes on his knees, including two 
on the left knee (in the 1980s and at a VA facility in 2005) and 
one on the right knee.  He has identified private treatment at 
Faulkner Hospital in the mid-1980s and at Mt. Auburn Hospital in 
1995, as well as VA treatment at the West Roxbury and Jamaica 
Plains facilities.  See December 2005 private record from Dr. R; 
VA treatment records dated in August 2005 and May 2006; July 2008 
QTC report; Board hearing transcript.  Further, it is unclear 
whether the Veteran received additional treatment from private 
provider Dr. R other than the December 2005 "initial 
evaluation" that he has submitted in support of his claim.  The 
only other post-service treatment records currently in the claims 
file are VA treatment records dated from July 2005 through March 
2008 (including a September 2005 operation report as to the left 
knee).  As such, upon remand, the Veteran should be requested to 
complete the necessary release forms, and all pertinent, 
outstanding VA and private treatment records should be requested.  

The Board further finds that the Veteran should be afforded a new 
VA examination.  Recent VA and private treatment records, as well 
as the July 2008 QTC examination report, reflect diagnoses of 
severe degenerative arthritis in both knees, as confirmed by x-
rays.  Further, the Veteran's service treatment records confirm 
treatment for a left knee injury as a result of an accident in 
November 1968, as described by the Veteran.  Although no knee 
problems were noted on his examination upon separation from 
service, the Veteran has reported continuous left knee pain since 
the in-service injury, which progressed over the years until he 
first sought treatment in the mid-1980s.  The Veteran has further 
reported being diagnosed with right knee arthritis in 1995.  See, 
e.g., hearing transcripts.

The Board acknowledges that the Veteran was afforded a QTC 
examination in July 2008, and that the examiner opined that the 
current left knee disability was not likely related to his 1968 
injury.  However, this examiner does not appear to have 
considered the Veteran's lay testimony concerning continuity of 
symptomatology (such as pain) since the in-service injury, and he 
did not have the benefit of all available post-service treatment 
records.  The Board further acknowledges that the Veteran has 
submitted a December 2005 opinion from Dr. R stating that his 
current left knee disability is the result of trauma from the 
November 1968 accident, with consideration of the Veteran's lay 
reports of continuous symptomatology since service.  However, 
this provider also does not appear to have reviewed the Veteran's 
other post-service treatment records, or his service treatment 
records.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (a 
medical opinion is considered adequate when it is based on 
consideration of prior medical history and examinations and 
describes the disability in sufficient detail so that the Board's 
evaluation of the claimed disability is a fully informed one). 

There is currently no medical opinion of record concerning the 
etiology of the Veteran's current right leg or knee disorder.  
Although the July 2008 QTC examiner noted that the Veteran is 
asserting that his right leg or knee issues are secondary to his 
left knee disability, he did not render an opinion on such 
question.  Rather, he only noted that there was no trauma to the 
right leg or knee during service.

Accordingly, after all available treatment records have been 
obtained and associated with the claims file, the Veteran should 
be scheduled for a VA examination to determine the etiology of 
his current left knee disability and any current right leg or 
right knee disorder.  The examiner should consider all lay and 
medical evidence of record, including all treatment records and 
medical opinions, and should address both direct and secondary 
service connection, as appropriate.  Further, as the Veteran has 
been diagnosed with arthritis, the examiner should also offer an 
opinion as to whether the Veteran's claimed disabilities 
manifested to compensable degree within one year after separation 
from service.  See 38 C.F.R. §§ 3.307 and 3.309 (concerning 
presumptive service connection for a chronic disability).

Development and readjudication upon remand should reflect 
consideration of the competency and sufficiency of certain lay 
evidence.  Specifically, the Veteran is competent to testify as 
to a lack of observable symptoms, such as left knee pain, prior 
to service and continuity of such symptoms after an in-service 
injury.  Similarly, the Veteran is competent to testify to the 
timing of his observable right leg or knee symptoms, such as 
pain.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Barr 
v. Nicholson, 21 Vet. App. 303, 307-08 (2007); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Agency fact 
finders must make credibility determinations and weigh the lay 
and medical evidence submitted.  However, competent lay evidence 
may be rejected only if it is deemed not credible.  Further, lay 
evidence cannot be deemed not credible solely due to the absence 
of contemporaneous medical evidence.  McLendon v. Nicholson, 20 
Vet. App. 79, 84 (2006); Buchanan v. Nicholson, 451 F.3d 1331, 
1337 (Fed. Cir. 2006).




Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran VCAA-compliant notice 
as to his secondary service connection 
claim, i.e., that his claimed disorder was 
proximately caused or aggravated by a 
service-connected disability.

2.  Request the Veteran to complete the 
necessary authorization and release forms 
as to any non-VA providers pertaining to 
his left knee and right leg or knee 
disorders, specifically to include Dr. R, 
Faulkner Hospital, and Mt. Auburn 
Hospital.  Thereafter, request copies of 
all outstanding treatment records from 
these providers (and any other identified 
non-VA providers), as well as from the VA 
facilities in West Roxbury and Jamaica 
Plain.  All requests and all responses, 
including negative responses, must be 
documented in the claims file.  All 
records received must be associated with 
the claims file.  If any records cannot be 
obtained after reasonable efforts have 
been expended, the Veteran should be 
notified and allowed an opportunity to 
provide such records.  

3.  After completing the above-described 
development, schedule the Veteran for a VA 
examination to determine the nature and 
etiology of his current left knee 
disability and any current right leg or 
knee disability.  The entire claims file, 
including a copy of this remand, should be 
made available for review, and such review 
should be noted in the examination report.  
All necessary tests and studies should be 
conducted.  The examiner is requested to 
respond to the following:

	(a)  Is it at least as likely as not 
(probability of 50 percent or more) 
that the Veteran's current left knee 
disability was incurred or aggravated 
as a result of any incident during 
his active duty service, including 
but not limited to the documented 
November 1968 injury to the left knee 
from being struck by an automobile?  
Also, is it at least as likely as not 
that left knee arthritis manifested 
to a compensable degree within one 
year after the Veteran's separation 
from service (or by April 1971)?  

(b)  Identify any current right leg 
disability, to include of the right 
knee.  With respect to each diagnosed 
disability, is it at least as likely 
as not (probability of 50 percent or 
more) that such disability was 
proximately caused by, or proximately 
worsened beyond its normal 
progression (aggravated), as a result 
of the Veteran's left knee 
disability?  

(c)  If any diagnosed right leg or 
knee disability was not caused or 
aggravated by the Veteran's left knee 
disability, is it at least as likely 
as not that such disorder was 
otherwise incurred in or aggravated 
by his active duty service, or that 
right knee arthritis manifested to a 
compensable degree within one year 
after the Veteran's separation from 
service (or by April 1971)?

Any opinion offered must be accompanied by 
a complete rationale.  The examiner should 
consider all lay evidence of record, 
including as to the timing of the 
Veteran's symptoms.  The examiner should 
also consider all medical evidence of 
record, including the December 2005 
opinion from Dr. R and the July 2008 
opinion from the QTC examiner.  If any 
requested opinion cannot be offered 
without resorting to speculation, the 
examiner should indicate such in the 
examination report and explain why a non-
speculative opinion cannot be offered.  

4.  After completing any further 
development as may be indicated by any 
response received upon remand, 
readjudicate the Veteran's claims based on 
all evidence of record, with consideration 
of the competency and sufficiency of 
certain lay evidence, as set forth above.  
Further, all potential theories for 
service connection should be considered, 
including for a chronic disability under 
38 C.F.R. §§ 3.307 and 3.309 and on a 
secondary basis, as appropriate.  

5.  If the claims remain denied, issue a 
supplemental statement of the case to the 
Veteran and his representative, which 
addresses all evidence associated with the 
claims file since the last adjudication, 
as well as all relevant law, including 38 
C.F.R. §§ 3.307, 3.309, 3.310(a) and 
Allen, 7 Vet. App. at 448-49.  Allow an 
appropriate period of time for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The purpose 
of this REMAND is to ensure compliance with due process 
considerations.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purpose of the examinations 
requested in this REMAND is to obtain information and/or evidence 
which may be dispositive of the appeal.  Therefore, the Veteran 
is hereby placed on notice that, pursuant to 38 C.F.R. § 3.655 
(2009), failure to cooperate by attending the requested VA 
examinations may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


